Citation Nr: 9913991	
Decision Date: 05/21/99    Archive Date: 05/26/99

DOCKET NO.  98-04 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a right knee 
disability secondary to service-connected osteoarthritis of 
the left knee.

2. Entitlement to an increased rating for service-connected 
osteoarthritis of the left knee, currently rated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1942 to 
September 1943.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in March 1997 by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA) wherein a 10 percent rating for 
osteoarthritis of the left knee was confirmed and continued 
and service connection for osteoarthritis of the right knee 
was denied.


FINDINGS OF FACT

1.  The veteran's current right knee osteoarthritis is not 
shown to be etiologically or causally related to the service-
connected left knee osteoarthritis.

2.  There is no clinical evidence of ankylosis of the left 
knee, recurrent subluxation or lateral instability.

3.  Range of motion of the left knee is evaluated from 0 
degrees of extension to 125 degrees of flexion.


CONCLUSIONS OF LAW

1. A claim for service connection for osteoarthritis of the 
right knee as secondary to service-connected osteoarthritis 
of the left knee is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).
 
2.  The criteria for an increased rating for left ankle 
osteoarthritis are not met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § Part 4, § 4.71a, Diagnostic Codes 5003, 5010 and 
5256-5263. (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection for right knee as 
secondary to service-connected osteoarthritis of the left 
knee.

The threshold question that must be resolved with regard to 
each claim is whether the appellant has presented evidence 
that each claim is well grounded; that is, that each claim is 
plausible.  If he or she has not, the appeal fails as to that 
claim, and the Board is under no duty to assist him or her in 
any further development of that claim, since such development 
would be futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  See also Caluza v. 
Brown, 7 Vet. App. 498 (1995), wherein the United States 
Court of Veterans Appeals, now the United States Court of 
Appeals for Veterans Claims (Court), held that a well-
grounded claim requires evidence of a current disability, an 
inservice disability, and a nexus or link between the two.  
In the instant case, the evidence does not demonstrate that 
the right knee disability claimed by the veteran that is the 
subject of this appeal has a nexus or link to his service 
connected left knee disability.  Since service connection 
cannot be granted for a disability that is not linked to an 
inservice disability, the Board must accordingly find that a 
claim for service connection for any such disability is not 
well grounded and therefore must be denied, pursuant to the 
decision of the Court in Edenfield v. Brown, 8 Vet. App. 384 
(1995).  See also Rabideau v. Derwinski, 2 Vet. App. 141 
(1992), and Brammer v. Derwinski, 3 Vet. App. 223 (1992).

In the present case, the veteran aggravated his preexisting 
left knee disorder while in the service.  The RO has granted 
service connection for the osteoarthritis of the left knee as 
a result of this aggravation of a preexisting disability.  
This disability is the only one for which the veteran has 
been service connected. He contends that his current right 
knee osteoarthritis should be service connected as being 
secondary to his service-connected left knee disability.  In 
order to establish secondary service connection, the claimed 
disability must be proximately due to or the result of a 
service connected disease or injury.  38 C.F.R. § 3.310 
(1998). 

In a VA examination of February 1997, the veteran was found 
to have degenerative joint disease in his right knee.  He 
contends that his service connected left knee osteoarthritis 
has caused his current right knee problems.  He claims that 
his right knee has had to compensate and carry the burden for 
his left knee.  The veteran gave a history of gradually 
increasing difficulty with the right knee.  The examiner 
noted that there were no marked complaints regarding either 
knee until fairly recently.  The examiner did not feel that 
the condition of the right knee had "any relation to [the 
veteran's] active duty time."  Also, the examiner did not 
feel that the degenerative changes on the right knee had any 
relation to his service connected left knee disability.

While the veteran argues that his right knee disorder was 
caused by his service connected left knee condition, there is 
no evidence in the veteran's claims folder that supports this 
position.  The Board notes that the veteran, while entirely 
competent to report his symptoms both current and past, has 
presented no clinical evidence or medical opinion that would 
establish a secondary connection to his service-connected 
disability.  In the absence of evidence indicating that the 
veteran has the medical knowledge or training requisite for 
the rendering of clinical opinions, the Board must find that 
his contentions with regard to the secondary service 
connection of his current disabilities to be of no probative 
value.  See Moray v. Brown, 5 Vet. App. 211 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).    

In view of the foregoing, the Board must that the veteran's 
claim for service-connection on a secondary basis for 
osteoarthritis of the right knee is not well grounded.  The 
veteran's claim, accordingly, fails.


II. Entitlement to an increased rating for service-connected 
for osteoarthritis left knee, currently rated as 10 percent 
disabling.

The Board finds that the veteran claim for an increased 
rating for service-connection for osteoarthritis is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, he has presented a claim that is plausible.  
He has not alleged that any records of probative value that 
may be obtained, and which have not already been associated 
with his claims folder, are available.  The Board accordingly 
finds that the duty to assist the veteran, as prescribed by 
38 U.S.C.A. § 5107(a) (West 1991), has been satisfied.  

The veteran contends that his left knee osteoarthritis is 
more severe than currently evaluated thereby warranting an 
increased original rating.  After a review of the record, the 
Board finds that the veteran's contentions are not supported 
by the evidence, and his claim for an increased evaluation is 
denied.

Service connection for left knee osteoarthritis was 
established by means of a March 1947 rating decision, which 
assigned a 10 percent disability rating.  He has made several 
claims to increase this evaluation, the most recent of which 
is now before the Board on appeal from a March 1997 rating 
decision.
 
The veteran presently reports continued pain and stiffness in 
both knees.  He states that he has difficulty sitting for 
long periods of time and must walk around after sitting to 
relieve the pain.  Likewise, he has fallen on several 
occasions when putting weight on his left foot, thereby, 
necessitating the use of a cane.

The severity of a disability is ascertained, for VA rating 
purposes, by application of the criteria set forth in VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (1998) 
(Schedule).   The terms "mild," "moderate," and "severe" 
are not defined in the Schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6 (1998).  It should also be noted 
that use of terminology such as "mild" or "moderate" by VA 
examiners and others, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (1998).

Arthritic conditions are evaluated pursuant to the criteria 
found in Diagnostic Codes 5002 through 5010 of the Schedule.  
38 C.F.R. § 4.71a (1998).  Under those criteria, a rating of 
20 percent is warranted with x-ray evidence of involvement of 
two or more major joints or two or more minor joint groups, 
with occasional incapacitating exacerbations.  As mentioned 
above, the only service connected disability that the veteran 
has is his osteoarthritis of the left knee.  Therefore, even 
though he does have arthritis in more than one major joint, 
he is only service connected for one joint, the left knee; 
therefore, an increased evaluation under Diagnostic Codes 
5003 and 5010 other than 10 percent is not appropriate.

Additionally, disabilities of the knee are evaluated under 
Diagnostic Codes 5256 through 5263.  Under these criteria, a 
30 percent is warranted where the evidence shows ankylosis at 
a favorable angle in full extension, or in slight flexion 
between 0 degrees and 10 degrees pursuant to Diagnostic Code 
5256.  The veteran has current range of motion between 0 and 
135 degrees flexion.  There is no evidence of record that he 
experiences or has been diagnosed with ankylosis.  Therefore, 
a rating under Diagnostic Code 5256 is not appropriate.

A rating of 20 percent is warranted where the evidence shows 
moderate recurrent subluxation or lateral instability 
pursuant to Diagnostic Code 5257.  There is no evidence of 
record of any instability.  On the contrary, a February 1997 
VA orthopedic examination noted that while the veteran had 
severe bilateral varus of his knees and thickness over the 
medial aspects of both knees, there was no instability 
medially, laterally or anteriorly.  Likewise, he could stand 
erect with no list.  Therefore, an increased evaluation under 
Diagnostic Code 5257 is not appropriate.

A rating of 20 percent is warranted where the evidence shows 
dislocated semilunar cartilage with frequent episodes of 
"locking," pain, and effusion into the joint, pursuant to 
Diagnostic Code 5258.  There is no evidence in the record 
that indicates a diagnosis of dislocated semilunar cartilage.   
Additionally, there is no evidence of frequent locking in the 
left knee.  Also, the veteran's pain also does not appear to 
be of the frequency envisioned by the rating criteria's 
"frequent episodes of pain."  Thus, the criteria for an 
increased rating under Diagnostic Code 5258 is not met.

A rating of 20 percent is warranted where the evidence shows 
limitation of flexion of the leg to 30 degrees, pursuant to 
Diagnostic Code 5260.  The VA examination of February 1997 
showed range of motion from 0 to 125 degrees of flexion.  As 
the veteran has range of motion greater than 30 degrees, an 
increased evaluation under this Diagnostic Code is not 
appropriate.  Similarly, a rating of 20 percent is warranted 
where the evidence shows limitation of leg extension to 15 
degrees, pursuant to Diagnostic Code 5261.  There is no 
evidence in the claims folder that leg extension is limited 
to 15 degrees, the evidence does shows full extension to 0 
degrees.  Therefore, an increased evaluation under Diagnostic 
Code 5261 is not applicable to the present case. The Board 
notes that a normal range of knee motion is from 0 degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II (1998).

Therefore, based on the foregoing discussion, the Board finds 
that, at all relevant times subsequent to the establishment 
of service connection for osteoarthritis of the left knee, 
the appropriate rating was 10 percent pursuant to Diagnostic 
Code 5010 for osteoarthritis of the left knee.  Accordingly, 
the Board finds that the veteran does not meet the criteria 
for an increased original rating for his disability.

The Board has considered the veteran's complaints of pain, as 
well as all evidence of record related to limitation of 
motion, excess motion, incoordination, fatigability, and pain 
on motion, in determining that a rating greater than 10 
percent is not warranted for the veteran's left knee 
osteoarthritis.

Accordingly, the Board finds that the criteria for 
entitlement to an increased rating, greater than 10 percent, 
for left knee osteoarthritis are not met, and the veteran's 
claim therefor is denied.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. Part 4, §§ 4.71, 4.71a, Plate II, Diagnostic 
Codes 5003, 5010, 5256-5261 (1998).


ORDER

Secondary service connection for right knee osteoarthritis is 
denied.  An increased rating for left ankle osteoarthritis, 
greater than 10 percent is also denied.




		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

 

